                            THIS IS A CAPITAL CASE

                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS

KARL ROBERTS,                            )
                                         )
                   Petitioner,           )             5:04CV0004-RGK
                                         )
             v.                          )
                                         )
WENDY KELLEY, Director,                  )                   ORDER
Arkansas Department of Correction,       )
                                         )
                   Respondent.           )
                                         )

      IT IS ORDERED that Michael A. Hylden’s Motion to Withdraw as Attorney
of Record (filing no. 226) is granted. The Clerk of Court shall terminate Mr. Hylden’s
involvement in this case, and delete him from any future PACER/ECF notifications
herein.

      DATED this 7th day of October, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
